DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 6/24/2021 is acknowledged.
Claims 11-19 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-10 have been considered on the merits. 
Claim Interpretation
Claim 1 is interpreted as mesenchymal stem cells in a serum-free medium. Claims 1-4 and 6 disclose an intended use/purpose of the claimed product. These limitations do not provide any other structure other than the mesenchymal stem cell and a serum-free medium. Thus, claims 2-4 and 6 are interpreted the same as claim 1.
Claim 5 discloses the serum-free medium containing FGF, PDGF, EGF, a phospholipid and fatty acid.
Claim 7 discloses a wherein clause directed to a product-by-process limitation. Since the process step (i.e. screening) does not provide any structure to the mesenchymal stem cells, claim 7 is interpreted as the mesenchymal stem cells being non-tumorigenic. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim 10 discloses a use of a culture vessel suitable for culturing of the mesenchymal stem cells. The claim does not particularly claim that the vessel is a part of structure of the claimed agent. Rather the vessel is described in a process step of subculturing. Thus, the limitation directed to the step of subculturing the cells using a culture vessel does not provide any structure to the claimed agent comprising mesenchymal stem cells and a serum-free medium. Thus, claim 10 is interpreted the same as claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kato et al. (US 2010/0279412; IDS ref.).
	Kato et al. teach a culture of mesenchymal stem cells in a serum-free medium (para. 19-20, 34 and 185), and the serum-free medium comprising additives including FGF, PDGF and EGF, a phospholipid and a fatty acid (paras. 187-192). 
Example 1  discloses “Culture medium 5” including growth factors (at least three from FGF, PDGF, TGF-b and HGF) + linolenic acid (fatty acid) + lecithin (a phospholipid) + EGF + vitamin C (para. 230) would meet the claimed serum-free medium. Culture medium 4-1 (para. 252) would be also considered to meet the claimed product since Culture medium 4 contains growth factors (i.e. at least three from FGF, PDGF, TGF-b and HGF; para. 224), fatty acids and phospholipids, and culture medium 4-1 is culture medium 4 + EGF, vitamin C and vitamin E. 
As discussed above, the limitations directed to the intended purpose or use (i.e. for damaged tissue (claim 1 and 6); to suppress fibrosis (claim 2); to suppress infiltration of an inflammatory cell (claim 3); to control macrophage activity (claim 4)) do not provide any structural limitation to the claimed agent comprising mesenchymal stem 
Regarding claims 8-10, the wherein clause of the claims is directed to a step of subculturing (claims 8-9) or a use of a culture vessel (claim 10). They do not provide any structure to the mesenchymal stem cell, and thus, the wherein clause does not provide any patentable weight in determining patentability of the claimed product. 
Nevertheless, Kato et al. teach subculturing as well as the use of 24-well plate (para. 220), and thus, meet the limitations of claims 8-10.
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsuchiya et al. (US 2012/0329087; IDS ref.).
Tsuchiya et al. teach a cell preparation containing mesenchymal stem cells (MSCs) produced by means of a serum-free medium (abstract), and the serum-free medium containing FGF, PDGF, EGF, a phospholipid and a fatty acid (abstract; para. 97).
Regarding the intended use or purpose as claimed in claims 1, 2-4 and 6, they do not provide any structural limitation to the claimed agent comprising mesenchymal stem cells in a serum-free medium.
Tsuchiya et al. teach the MSCs are screened and do not have tumorigenicity (i.e. non-tumorigenic) (para. 88).
Tsuchiya et al. teach that the MSCs are subcultured (para. 106), and subculturing method using ACCUTASE, a cell remover (i.e. cell detaching agent) which 
Tsuchiya et al. teach the use of a culture vessel (para. 71 and 149).
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (supra) as applied to claims 1-6 and 8-10 above, and further in view of Tsuchiya et al. (supra).
Kato et al. teach the subject matter of claims 1-6 and 8-10 and thus, render them obvious.
Kato et al. do not teach that the MSCs are non-tumorigenic.
Tsuchiya et al. teach a step of screening MSCs for tumorigenicity because when the MSCs are used for transplantation treatment, MSCs having tumorigenicity are undesirable, and thus select MSCs that do not have the tumorigenicity (para. 88-89).
It would have been obvious to a person skilled in the art to screen the MSCs of Kato et al. to exclude those having tumorigenicity as taught by Tsuchiya et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,184,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘112 patent disclose a method for culturing MSCs in a serum-free medium comprising FGF, PDGF, EGF, a phospholipid and fatty acid. The culture of MSCs in a serum-free medium as taught by the claims of the ‘112 patent is identical to the claimed product of the instant application. Thus, the claims of the ‘112 patent render the claims of the instant application obvious.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,074,176. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘176 patent disclose a culture medium additive for use in serum-free culturing of MSCs and the additive consisting of FGF, PDGF, EGF, a phospholipid and a fatty acid, and thus, the claims of the ‘176 patent would render the claims of the instant application obvious.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-10 of U.S. Patent No. 9,394,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAEYOON KIM/           Primary Examiner, Art Unit 1632